Case 1:18-cv-03655-ER Document 146-10 Filed 05/28/19 Page 1 of 3

EXHIBIT 10
Case 1:18-cv-03655-ER Document 146-10 Filed 05/28/19 Page 2 of 3

EY

Building a better
working world

EY Center for Board Matters

 

Financial restatements: understanding differences and significance

Corporate officers, auditors and audit committees are all involved
in the efforts of US publicly traded companies to provide accurate
corporate financial reports to investors. But, sometimes mistakes
make their way into financial statements of public companies,
and when they do, what happens next can vary depending on the
timing and severity.

When a financial statement error is discovered, it should be
corrected. In some cases, the correction of an error is made
through a restatement, which may lead to questions from investors
and other stakeholders. When an error dates from a prior year — or
years — how it is corrected can vary, based on the significance of
the error to prior year financial statements. All of this can make it
difficult for investors to understand the difference and significance
of financial restatements. This article seeks to shed some light on
such considerations.

Responsibilities

Corporate officers are required to certify that quarterly and annual
financial statements “fairly present, in all material respects,

the financial condition and results of operations of the issuer."

A company’s independent auditor provides an opinion on such
financial statements and is required to “plan and perform an
audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement, whether caused
by error or fraud.” Audit committees, which must be comprised
of individuals independent of management, oversee and monitor
management's and the independent auditor's participation in the
financial reporting process.

Management often is the first to identify an error, but errors are
also identified by internal and external auditors and occasionally
by others, such as the U.S. Securities and Exchange Commission
(SEC) and the Public Company Accounting Oversight Board
(PCAOB). When and how they are corrected, can vary based on
the materiality of the error.

It is important to remember that restatements are rare and not all
restatements are the same. Clear explanations from the company
can help answer investor questions about the restatement, such

as what effect did the mistake have on past results? What impact
will it have on the future? Is there something the investor should
consider when forecasting future performance? What comfort level
should investors have that similar issues are unlikely to reoccur?

To avoid misunderstandings, the company should consider
discussing:

» The type of error

» The cause of the error

» How the error was discovered

» How the error was corrected

» Whether there are any ongoing ramifications

» The implications to a company's control environment

What is a restatement?

The Financial Accounting Standards Board (FASB) defines a
restatement as a revision of a previously issued financial statement
to correct an error. The determination of whether a prior period
error will result ina restatement hinges on materiality. While the
FASB clearly defines restatement, it provides little guidance on
assessing materiality. The SEC, however, instructs companies
and auditors to conduct a quantitative and qualitative analysis

to determine if an error is material to the prior period financial
statements. Some refer to “rules of thumb" when quantitatively
assessing materiality (e.g., 5% to 10% of pretax income), but there
are no bright-line percentages or figures for materiality.

“Big R” restatements

When an error is material to prior period financial statements,

a company is required to restate previously issued financial
statements and correct the error (e.g., ina Form 10-K/A filing or,
in some cases, the next Form 10-K filing). In such situations, the
audit opinion also is revised to disclose the restatement and refers
to the financial statement footnote that describes the error and
related correction. This type of restatement is commonly known
as a Big Rrestatement.

Because Big R restatements are material corrections to previously
issued financial statements, investors will want to understand

the nature of the error and the correction. There is a rebuttable
presumption that a Big R restatement results from one or more
material weaknesses in internal control. Thus disclosure of the

Big R restatement frequently is accompanied by disclosure of a
previously undetected material weakness in internal control over
financial reporting.

 

For more articles like this, please visit ey.com/boardmaitters

May 2015
Case 1:18-cv-03655-ER Document 146-10 Filed 05/28/19 Page 3 of 3

Financial restatements: understanding the differences and significance

 

“Little r’’ restatements

There are occasions when an error is discovered that was not
material to prior period financial statements. Such an error, while
immaterial to each individual year, could accumulate over time

to a material amount. If the error accumulates to the point that
making an all-at-once adjustment to fix the accumulation of past
year errors in the present year alone could materially misstate the
current year's financials, the company would adjust or “restate”
the prior period information in the current period financial
statement. This is sometimes referred to as a Little r restatement.

In a Little r restatement, the company would still need to disclose
the correction in the footnotes of the current period financial
statements (i.e., the financial statements that reflect the
correction), but would not have to amend prior Form 10-K filings.
Little r restatements also do not require the independent auditor
to modify its opinion because the prior period financial statements
were not materially misstated.

Little r restatements are not material to the prior period financial
statements, but investors should understand the nature of the
error and the related correction. In some instances, the company
may determine that, while not material, the little r restatement
resulted from deficiencies in internal controls that could have
resulted in a larger restatement and thus also disclose a material
weakness in internal control over financial reporting.

Other immaterial errors

If an error is immaterial to the prior period financial statements

and fixing it in the current period financial statements would

not materially misstate the current period, the error would be
corrected in the current period financial statements. In our view,
when an error is discovered — even if it is immaterial - it is a leading
practice to correct the error in the current reporting period.

As noted, a material restatement (i.e., a Big R restatement),
which must be filed on an amended Form 10-K with a revised
opinion from the independent auditor, is a relatively rare
occurrence. In most years, less than 1% of the Big Four’s client
base files such a restatement.

Assessing restatements and
company responses

Because the causes of restatements vary, there is a variety of
factors for investors to consider when assessing a restatement.
These include:

» The cause and significance of the error

» The likelihood of its reoccurrence

» The preventive measures, including consideration of internal
controls, the company is employing to prevent such an error
from happening again

To find out more information about a restatement and how the
company is addressing the underlying problem, investors can look
to the company's disclosure documents, including the disclosure
in the financial statement footnotes (e.g., Form 8-K and Form
10-K/A filings for a Big R restatement and Form 10-K for a Little
rrestatement), as well as any communications related to the
matter on calls with analysts. Where a company puts information
regarding Little r restatements in the footnotes varies, as there is
no prescribed section.

The importance of clear communications to investors regarding

a restatement cannot be underestimated. Companies can help
investors be more comfortable with news surrounding a restatement
by thoroughly explaining the issue or issues that gave rise to the
error and how the company is responding, including any corrective
actions. Failing to do so may increase concerns about whether there
is an ongoing weakness in the company or its management, which
could lead to additional problems down the road.

Ambiguity regarding how a company is responding to financial
reporting errors can be the most damaging, because it may
prompt the investment community to assume that the problem is
more significant than it is in reality.

 

Endnote

1 Errors related to the accounting for income taxes and revenue
recognition are consistently the leading areas that give rise to
restatements.

EY | Assurance | Tax | Transactions | Advisory

©2015 Ernst & Young LLP.
All Rights Reserved.
SCORE no. CJ0254 | CSGno, 1505-1451186

ED None
This material has been prepared for general informational purposes only and is

not intended to be relied upon as accounting, tax, or other professional advice.
Please refer to your advisors for specific advice.

 

For more articles like this, please visit ey.com/boardmatters

May 2015
